Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the non-final office action mailed 10/25/2022, is a final office action.

Response to Arguments
2.	A new claim objection for claim 31 is stated below. The amendment to claim 1 recites an uplink transmission to include a single bit indication as a scheduling request. Claim 31, which depends on claim 1, recites “wherein the single bit indication is triggered when the communication device transmits a scheduling request.” For examination purposes, the examiner is interpreting this limitation to mean that when a scheduling request is transmitted, the single bit indication (the scheduling request) is triggered. In other words, when the scheduling request is transmitted, the scheduling request is triggered. If this claim is supposed to be interpreted in any other way, and amendment to the claim and additional clarification will be necessary.
3.	The amendments to claims 3, 27 and 40 have overcome the previous rejections under 35 USC 112(b). These previous rejections have been withdrawn.
4.	The claims have been amended to add limitations previously presented in old claim 33 (now cancelled) and to remove a number of limitations. The rejections to the amended claims are stated below.
1/24/2022 have been fully considered but they are not persuasive.
	Applicant states Jung does not disclose labeling information as a beam report and prioritizing this beam report over other types of unnecessary data on pages 8-9 of the remarks. The examiner disagrees. Jung discloses, in paragraph 0198, on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB. Though Jung does not name the transmission that is fed back to the eNB that includes the previous beam information, this transmission can be labelled a beam report since this transmission will report the previous beam information. This fed back beam report of Jung is consistent with the requirements of the recited “a beam report” of amended claim 1. Since Jung positively recites the transmission of this beam report, the transmission of this beam report is prioritized over other types of unnecessary data since this fed back information will be utilized by the eNB. Though Jung does not name the transmission that are not sent to the eNB, the unnecessary data can be labelled as “a buffer status report transmission”. This labelling of the data that is not transmitted is consistent with the requirements of the recited “a buffer status report transmission” of the amended claim 1. The transmission of the beam report of Jung will be triggered by the system when the UE determines that a serving beam does not need to be changed.
Applicant states there is no indication in either Jung or Yang disclosing a single bit indication as a scheduling request as stated in the remarks on pages 9-10. The examiner disagrees. The combination of Son, Jung and Yang disclose the subject matter previously recited in claim 33 and now recited in amended claim 1. Son discloses (Figure 9: step 915: transmit signal including SBQI. Paragraph 0057: the SBQI is beam measurement information indicating channel quality information regarding all of the beams and may be formed of 1 bit. Paragraph 0064: the beam measurement information (SBQI) indicates whether all the beams have channel qualities greater than a pre-defined threshold value.). Therefore, Son discloses causing an uplink transmission to include a single bit indication. 
Son does not disclose wherein said single bit indication comprises a scheduling request. 
Jung discloses a method of beam tracking and beam feedback. Jung discloses, in paragraph 0305, a measurement entity (UE) determines to transmit feedback, based on timing and a criterion, and then requests resource allocation (scheduling request), or transmits uplink information using a random access protocol, and the like. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling request using the random access protocol of Jung into the method of Son. Utilizing scheduling request will allow the elements of the communication system to be approved for transmission and reception of signals at known or desired times, improving the effectiveness and efficiency of the communication system.

Yang discloses a method and apparatus for control signal transceiving. Paragraph 0049 discloses the UE may transmit a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to the eNB in a general UL/DL signal transmission procedure. Information that the UE transmits to the eNB is called Uplink Control Information (UCI). The UCI includes scheduling request (SR), channel state information (CSI), etc. UCI is generally transmitted on a PUCCH periodically. In addition, the UCI may be transmitted aperiodically on the PUSCH, upon receipt of a request from a network. Therefore, Yang discloses the transmission of an indication comprising a SR and a CSI periodically on the PUCCH from the UE to the eNB (the UCI). By using the generally accepted method of communicating UCI, the complexity of the communication system can be reduced, improving the efficiency and effectiveness of the system. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the signaling of Yang into the method of the combination of Son and Jung. 
	For these reasons, the rejections of amended claim 1 is stated below.
	A new rejection of claim 44 under 35 USC 112(d) is stated below. Claim 44 recites the same limitation of claim 43 and claim 44 is dependent on claim 43. Therefore, claim 44 is not further limiting.
	New claims 43 and 44 are added in the amendment. The rejections of the new claims are stated below.

Claim Objections
6.	Claim 31 is objected to because of the following informalities:  The amendment to claim 1 recites an uplink transmission to include a single bit indication as a scheduling request. Claim 31, which depends on claim 1, recites “wherein the single bit indication is triggered when the communication device transmits a scheduling request.” For examination purposes, the examiner is interpreting this limitation to mean that when a scheduling request is transmitted, the single bit indication (the scheduling request) is triggered. In other words, when the scheduling request is transmitted, the scheduling request is triggered. If this claim is supposed to be interpreted in any other way, and amendment to the claim and additional clarification will be necessary. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 44 recites the same limitation of claim 43 and claim 44 is dependent on claim 43. Therefore, claim 44 is not further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 14, 16-19, 22, 23, 25-27, 29, 31 and 36-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al (US 2016/0241322) in view of Jung et al (US 2017/0207843) further in view of Yang et al (US 2015/0124724).
	Regarding claim 1, Son discloses a method, comprising:
identifying a first set of beams configured for communication between a communication device in a low overhead signaling status and one or more access points (Figure 3 shows the communication between the user and the base station using the identified beams. The beams will subsequently be updated as shown in figures 8-12 and figure 13. Until that update takes place, the previous set of beams or first set of beams will be utilized. Since the updating hasn’t taken place yet, the transmitting end and the receiving end will communicate with the first set of beams. This signaling by the receiving end will be a low overhead signaling status since the information sent by the receiving end, the SBQI, will be a single bit as stated in 0057. This low overhead will be beams configured for this low overhead signaling.); 
identifying, by the communication device, a second set of beams provided by the one or more access points (Figure 9. Paragraph 0082: Measuring the channel quality for each of the beam combinations using the reference signals. Paragraph 0083: Next, the receiving end proceeds to step 905 to determine whether channel qualities of all of the beams satisfy a predetermined condition, that is, whether the channel qualities are greater than or equal to a first threshold value or not.); 
determining, by the communication device, if a beam of said second set of beams satisfies a criterion, each beam of said second set of beams having a same criterion including a quality threshold, and in order to satisfy the criterion all beams of said second set of beams meet the quality threshold (Figure 9. Paragraph 0082: Measuring the channel quality for each of the beam combinations using the reference signals. Paragraph 0083: Next, the receiving end proceeds to step 905 to determine whether channel qualities of all of the beams satisfy a predetermined condition, that is, whether the channel qualities are greater than or equal to a first threshold value or not. Paragraph 0077: the channel quality may include at least one of RSS, SINR, CINR, SNR and channel capacity.); and 
(Figure 9: step 915: transmit signal including SBQI. Paragraph 0057: the SBQI is beam measurement information indicating channel quality information regarding all of the beams and may be formed of 1 bit. Paragraph 0064: the beam measurement information (SBQI) indicates whether all the beams have channel qualities greater than a pre-defined threshold value.). 
Though Son discloses causing an uplink transmission to include a single bit indication, Son does not disclose wherein said indication comprises a scheduling request. Jung discloses a method of beam tracking and beam feedback. Jung discloses, in paragraph 0305, a measurement entity (UE) determines to transmit feedback, based on timing and a criterion, and then requests resource allocation (scheduling request), or transmits uplink information using a random access protocol, and the like. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling request using the random access protocol of Jung into the method of Son. Utilizing scheduling request will allow the elements of the communication system to be approved for transmission and reception of signals at known or desired times, improving the effectiveness and efficiency of the communication system.
Jung further discloses, in paragraph 0196, on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is 
Yang discloses a method and apparatus for control signal transceiving. Paragraph 0049 discloses the UE may transmit a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to the eNB in a general UL/DL signal transmission procedure. Information that the UE transmits to the eNB is called Uplink Control Information (UCI). The UCI includes scheduling request (SR), channel state information (CSI), etc. UCI is generally transmitted on a PUCCH periodically. In addition, the UCI may be transmitted aperiodically on the PUSCH, upon receipt of a request from a network. Therefore, Yang discloses the transmission of an indication comprising a SR and a CSI periodically on the PUCCH from the UE to the eNB (the UCI). By using the generally accepted method of communicating UCI, the complexity of the communication system can be reduced, improving the efficiency and effectiveness of the system. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the signaling of Yang into the method of the combination of Son and Jung.
Regarding claims 2, 43 and 44, the combination discloses the single bit indication comprises a random access channel preamble. Son does not disclose the single bit indication comprises a random access channel preamble. Jung discloses, in paragraph 0414, the beam measurement portion of the UE selects a random access preamble sequence, and transmits a random access preamble sequence using a desired beam (a 
Regarding claim 3, Son discloses wherein the second set of beams is a set of candidate beams, and the cause of the single bit indication is triggered based on said first set of beams (A “set of candidate beams” is not defined in this claim. The candidate beams or second set of beams can be any grouping of beams in the system of Son. The transition from the first set of beams to the second set of beams is a cause of the single bit indication which is also based on the first set of beams.).  
. Jung discloses wherein said single bit indication is transmitted in an uplink sweep block, and wherein said single bit indication is transmitted in an uplink control symbol (Paragraph 0125: Beam feedback of UE. Paragraph 0128: UL beam sweep feedback. Uplink beam feedback used in such a way that an eNB sets a reception interval, sweeping available beams in a set interval, a UE (1) repeats transmission of the identical information with respect to reception beams of eNBs that differ from each other, or (2) selects a specified beam and transmits identical information via the selected beam.) The information is control information. The information will be symbols. The use of this method of sending beam feedback back to the base station will ensure the correct information is received properly. This overhead information can show the best beam has been selected and is being used in the feedback signal. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of Son. 
Regarding claim 16, Son discloses the method stated above. Son does not disclose after causing said transmission of said indication, receiving a request from an access point for information on one or more beams and in response thereto, providing said requested information on said one or more beams. Jung discloses after causing said transmission of said indication, receiving a request from an access point for information on one or more beams and in response thereto, providing said requested 
Regarding claim 17, Son discloses a method comprising: 
providing a plurality of communication beams, one or more of said plurality of communication beams being a first set of beams for communication with a communication device in a low overhead signaling status (Figure 3 shows the communication between the user and the base station using the identified beams. The beams will subsequently be updated as shown in figures 8-12 and figure 13. Until that update takes place, the previous set of beams or first set of beams will be utilized. Since the updating hasn’t taken place yet, the transmitting end and the receiving end will communicate with the first set of beams. This signaling by the receiving end will be a low overhead signaling status since the information sent by the receiving end, the SBQI, will be a single bit as stated in 0057. This low overhead will be beams configured for low overhead signaling.); 
receiving a single bit indication from said communication device when the single bit indication indicating a respective beam satisfies a first criterion, the single bit indication indicating all beams of said set of beams satisfies the at least one criterion (Figure 13: step 1301: receive beam measurement information. Paragraph 0057: the SBQI is beam measurement information indicating channel quality information regarding all of the beams and may be formed of 1 bit. Paragraph 0064: the beam measurement information (SBQI) indicates whether all the beams have channel qualities greater than a pre-defined threshold value.); and 
in response to receiving the indication from said communication device communicate a feedback to said communication device, the feedback indicating a link is valid (Figure 13: step 1303: allocating transmission beam for receiving end based on beam measurement information. Figure 9: step 917: receiving beamformed signal. This use of the beamformed signals will indicate the beam being used is a valid link.).  
Son does not disclose the single bit indication comprises a random access channel preamble. Jung discloses, in paragraph 0414, the beam measurement portion of the UE selects a random access preamble sequence, and transmits a random access preamble sequence using a desired beam (a beam to which the existing beam will be changed). The UE, which has determined to transmit the UE’s initiating beam feedback via an eNB shared interval (or a random access channel), selects one of the preamble sequences that the UE has known about, and transmits a corresponding random 
Though Son discloses causing an uplink transmission to include a single bit indication, Son does not disclose wherein said indication comprises a scheduling request. Jung discloses a method of beam tracking and beam feedback. Jung discloses, in paragraph 0305, a measurement entity (UE) determines to transmit feedback, based on timing and a criterion, and then requests resource allocation (scheduling request), or transmits uplink information using a random access protocol, and the like. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling request using the random access protocol of Jung into the method of Son. Utilizing scheduling request will allow the elements of the communication system to be approved for transmission and reception of signals at known or desired times, improving the effectiveness and efficiency of the communication system.
Jung further discloses, in paragraph 0196, on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB. This information can be labelled at a beam report and is prioritized over other types of unnecessary data. 
Yang discloses a method and apparatus for control signal transceiving. Paragraph 0049 discloses the UE may transmit a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to the eNB in a general UL/DL signal transmission procedure. Information that the UE transmits to the eNB is called Uplink Control Information (UCI). The UCI includes scheduling request (SR), channel state information (CSI), etc. UCI is generally transmitted on a PUCCH periodically. In addition, the UCI may be transmitted aperiodically on the PUSCH, upon receipt of a request from a network. Therefore, Yang discloses the transmission of an indication comprising a SR and a CSI periodically on the PUCCH from the UE to the eNB (the UCI). By using the generally accepted method of communicating UCI, the complexity of the communication system can be reduced, improving the efficiency and effectiveness of the system. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the signaling of Yang into the method of the combination of Son and Jung.
Regarding claim 18, Son discloses a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to perform the method of claim 17 (Paragraphs 0181-0184: the claims and specification may be implemented in hardware, software or a combination of hardware and software.).
Regarding claim 19, Son discloses an apparatus in a communication device (figure 17) comprising at least one processor and at least one memory including (Paragraphs 0181-0184: the claims and specification may be implemented in hardware, software or a combination of hardware and software.), to cause the apparatus at least to, comprising:
identify a first set of beams configured for communication between a communication device in a low overhead signaling status and one or more access points (Figure 3 shows the communication between the user and the base station using the identified beams. The beams will subsequently be updated as shown in figures 8-12 and figure 13. Until that update takes place, the previous set of beams or first set of beams will be utilized. Since the updating hasn’t taken place yet, the transmitting end and the receiving end will communicate with the first set of beams. This signaling by the receiving end will be a low overhead signaling status since the information sent by the receiving end, the SBQI, will be a single bit as stated in 0057. This low overhead will be beams configured for low overhead signaling.); 
identify, by the communication device, a second set of beams provided by the one or more access points (Figure 9. Paragraph 0082: Measuring the channel quality for each of the beam combinations using the reference signals. Paragraph 0083: Next, the receiving end proceeds to step 905 to determine whether channel qualities of all of the beams satisfy a predetermined condition, that is, whether the channel qualities are greater than or equal to a first threshold value or not.); 
determine, by the communication device, if a beam of said second set of beams satisfies a criterion, each beam of said second set of beams having a same criterion (Figure 9. Paragraph 0082: Measuring the channel quality for each of the beam combinations using the reference signals. Paragraph 0083: Next, the receiving end proceeds to step 905 to determine whether channel qualities of all of the beams satisfy a predetermined condition, that is, whether the channel qualities are greater than or equal to a first threshold value or not. Paragraph 0077: the channel quality may include at least one of RSS, SINR, CINR, SNR and channel capacity.); and 
in response to determining said second set of beams satisfies the criterion, causing a single bit indication to be transmitted to an access point of the one or more access points using a beam of the first set of beams, the single bit indication indicating all beams of said second set of beams satisfies the criterion (Figure 9: step 915: transmit signal including SBQI. Paragraph 0057: the SBQI is beam measurement information indicating channel quality information regarding all of the beams and may be formed of 1 bit. Paragraph 0064: the beam measurement information (SBQI) indicates whether all the beams have channel qualities greater than a pre-defined threshold value.). 
Though Son discloses causing an uplink transmission to include a single bit indication, Son does not disclose wherein said indication comprises a scheduling request. Jung discloses a method of beam tracking and beam feedback. Jung discloses, in paragraph 0305, a measurement entity (UE) determines to transmit feedback, based on timing and a criterion, and then requests resource allocation (scheduling request), or transmits uplink information using a random access protocol, 
Jung further discloses, in paragraph 0196, on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB. This information can be labelled at a beam report and is prioritized over other types of unnecessary data. Though Jung discloses the transmission of a scheduling request, Jung does not disclose sending a scheduling request transmission is in response to a trigger.
Yang discloses a method and apparatus for control signal transceiving. Paragraph 0049 discloses the UE may transmit a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to the eNB in a general UL/DL signal transmission procedure. Information that the UE transmits to the eNB is called Uplink Control Information (UCI). The UCI includes scheduling request (SR), channel state information (CSI), etc. UCI is generally transmitted on a PUCCH periodically. In addition, the UCI may be transmitted aperiodically on the PUSCH, upon receipt of a request from a network. Therefore, Yang discloses the transmission of an indication comprising a SR and a CSI periodically on the PUCCH from the UE to the eNB (the UCI). By using the generally accepted method of communicating UCI, the complexity of the communication system can be reduced, improving the efficiency and 
Regarding claim 22, Son discloses a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to perform the method of claim 1 (Paragraphs 0181-0184: the claims and specification may be implemented in hardware, software or a combination of hardware and software.).  
Regarding claim 23, Son discloses the method stated above. Son discloses when the criterion is not satisfied (Paragraph 0083 also discloses the determination when at least one of the channel qualities of all of the beams is less than the first threshold value. Figure 9 shows a feedback signal with the SBQI is sent in steps 913 and 915. In addition, a reverse ranking of the beams would result in the last beam (the best beam) being selected. A large error level or even an ideal quality level could also be one of the quality thresholds for the best beam to be measured against. And the best beams (high quality beams) would be below that large error threshold.). Son does not disclose and further comprising: sending a scheduling request transmission. Jung discloses when the criterion is not satisfied, and further comprising: sending a scheduling request transmission (paragraph 0305: A measurement entity (UE) determines to transmit feedback. Based on timing and a criterion, and then requests resource allocation (scheduling request), or transmits uplink information using a random access protocol, and the like. To this end, transmission conditions and transmission methods are described as follows. Paragraph 0308: Measurement results of channel or link state with a corresponding eNB (Quality, power, SNR, SINR, CQI, RSRP, RSRQ,…) is less than or equal to a specified threshold.) and generating a medium access control layer beam report (Paragraph 0196: on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the clamed invention to incorporate the teaching of Jung into the method of Son. Utilizing scheduling request will allow the elements of the communication system to be approved for transmission and reception of signals at known or desired times, improving the effectiveness and efficiency of the communication system.
Regarding claim 25, Son discloses the method stated above. Son does not disclose receiving information on the criterion from a respective access point. Jung discloses receiving information on the criterion from a respective access point (Paragraph 0200: the channel quality of a serving beam is less than a specified threshold. The threshold may be a constant or a fixed value according to the standard, a value that an eNB sets using an RRC message, PHY DCI, and the like, or a value selected by the UE.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of Son. The eNB notifying the UE of specific thresholds will allow the threshold to be adapted more quickly than using fixed and unchanged values stored in the UE. This adaptation will more accurately reflect present conditions.
(Paragraph 0200: the channel quality of a serving beam is less than a specified threshold. The threshold may be a constant or a fixed value according to the standard, a value that an eNB sets using an RRC message, PHY DCI, and the like, or a value selected by the UE.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of Son. Using known methods of conveying information, such as the DCI message, will reduce the complexity and cost of the communication system, optimizing the efficiency of the system.
Regarding claim 27, Son discloses the method stated above. Son does not disclose wherein the single bit indication comprises of that at least one signaled beam of said set satisfying the criterion for a new beam that a user equipment detects, based on a reference signal received power level measured on beam specific reference signals. Jung discloses wherein the indication comprises of that at least one signaled beam of said set satisfying respective criterion for a new beam that a user equipment detects, based on a reference signal received power level measured on beam specific reference signals (Figure 1 shows the communication from a base station received by a communication device. Paragraph 0138 discloses the UE performs beam measurement and feedback. Paragraph 0196 discloses the UE receives a beam reference signal and measures different beams by turns with respect to the BRS. Paragraph 0197 discloses the UE selects a beam, the selected beam may be a best beam. Claim 6: wherein the signal quality of the serving beam includes a reference signal received power of the serving beam.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of Son. The power information can be utilized as necessary information to determine the proper beams are selected and/or meat the other quality levels. Beams at power levels that are too low could be excluded helping to determine the proper beams.
Regarding claim 29, the combination discloses the single bit indication is transmitted to the access point as a random access channel preamble. Son does not disclose the single bit indication is transmitted to the access point as a random access channel preamble. Jung discloses, in paragraph 0414, the beam measurement portion of the UE selects a random access preamble sequence, and transmits a random access preamble sequence using a desired beam (a beam to which the existing beam will be changed). The UE, which has determined to transmit the UE’s initiating beam feedback via an eNB shared interval (or a random access channel), selects one of the preamble sequences that the UE has known about, and transmits a corresponding random access preamble using a random access channel notified by the eNB.). Paragraph 0554 also discloses the use of a RACH preamble for sending the beam feedback when beams are greater than or equal to a threshold from the UE to the base station. Yang discloses, in paragraph 0049, the UE may transmit a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to the eNB in a general 
Regarding claim 31, Son discloses the method stated above. Son does not disclose the combination discloses wherein said indication comprises a scheduling request. Jung discloses a method of beam tracking and beam feedback. Jung discloses, in paragraph 0305, a measurement entity (UE) determines to transmit feedback, based on timing and a criterion, and then requests resource allocation (scheduling request), or transmits uplink information using a random access protocol, and the like. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling request using the random access protocol of Jung into the method of Son. Utilizing scheduling request will allow the elements of the communication system to be approved for transmission and reception of signals at known or desired times, improving the effectiveness and efficiency of the communication system.
The combination of Son and Jung does not disclose wherein the indication is triggered when the device transmits a scheduling request.
Yang discloses a method and apparatus for control signal transceiving. Paragraph 0049 discloses the UE may transmit a physical uplink shared channel 
Regarding claim 36, Son discloses the method stated above. Son does not disclose generating a media access control layer beam report which includes one or more of: detected beams in a serving cell above a quality level; beam qualities in a candidate set; beam qualities on indices requested by the at least one access point; beam index/indices that are above quality level; and beam indices of adjacent cell in a multi-connectivity set. Jung discloses generating a media access control layer beam report which includes one or more of: detected beams in a serving cell above a quality level; beam qualities in a candidate set; beam qualities on indices requested by the at least one access point; beam index/indices that are above quality level; and beam (Paragraph 0196: on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB. This information can be labelled at least as beam qualities in a candidate set or beam qualities on indices requested by at least one access point.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of Son. Sending more information to the base station will allow the base station to make an optimized selection of beams to be used for transmitting data to the UE. Using the best beams will improve the efficiency of the communication system.
Regarding claim 37, Jung discloses wherein the media access control layer beam report is triggered in a same sub frame as an uplink data transmission (Paragraph 0196: on the other hand, when the UE determines that a serving beam does not need to be changed with another beam, it is capable of feeding back its previous beam information to the eNB. This information can be labelled at least as beam qualities in a candidate set or beam qualities on indices requested by at least one access point. This information is transmitted in the uplink.). 
Regarding claim 38, Son discloses the method stated above. Son does not disclose, during an active state, sending, by the one or more access points, control information to explicitly indicate a second beam set. Jung discloses, during an active state, sending, by the one or more access points, control information to explicitly indicate a second beam set (In subsequent transmissions, the base station will transmit using a plurality of beams. Paragraph 0196 discloses the UE receives a beam reference signal and measures different beams by turns with respect to the BRS. Paragraph 0197 discloses the UE selects a beam, the selected beam may be a best beam. The best beam will have been transmitted by the base station. The use of this beam is an explicit indication of a second beam set.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of Son. Sending more information to the base station will allow the base station to make an optimized selection of beams to be used for transmitting data to the UE. Using the best beams will improve the efficiency of the communication system.
Regarding claim 39, the combination discloses providing the indication if at least one beam of the explicitly indicated second beam set satisfies the at least one criterion (Son: Figure 9: step 915: transmit signal including SBQI. Paragraph 0057: the SBQI is beam measurement information indicating channel quality information regarding all of the beams and may be formed of 1 bit. Paragraph 0064: the beam measurement information (SBQI) indicates whether all the beams have channel qualities greater than a pre-defined threshold value. Jung: Paragraph 0196 discloses the UE receives a beam reference signal and measures different beams by turns with respect to the BRS. Paragraph 0197 discloses the UE selects a beam, the selected beam may be a best beam. The UE compares beam quality measurement values with each other and selects the best UE reception beam…and selects the identified beam as a preferable beam. Since a set of beams comprises one beam and the best/preferable beam is the set of beams, the at least one quality criterion will be satisfied.).  
(Paragraph 0083 also discloses the determination when at least one of the channel qualities of all of the beams is less than the first threshold value. In addition, a reverse ranking of the beams would result in the last beam (the best beam) being selected. A large error level or even an ideal quality level could also be one of the quality thresholds for the best beam to be measured against. And the best beams (high quality beams) would be below that large error threshold.). 
Regarding claim 41, Son discloses the method stated above. Son does not disclose wherein the indication comprising a media access control control element. Jung discloses wherein the indication comprising a media access control control element (claims 2 and 8: the beam feedback is triggered from a MAC layer of the terminal. Paragraph 0113: in order to track the changed beam and change beam in use, medium access control (MAC) layer operation is proposed.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung into the method of Son. Using known methods of conveying information will reduce the complexity and cost of the communication system, optimizing the efficiency of the system.

9.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2016/0241322) in view of Jung et al (US 2017/0207843) in view of Yang et al (US 2015/0124724) further in view of Deenoo et al (US 2019/0081688).

Deenoo discloses a method for beam control in beamformed systems. Deenoo discloses the system transmits beam switch commands communicated on dedicated RACH preambles as stated in paragraph 0140. Paragraphs 0142 and 0154 discloses further information regarding RACH preamble communication such as conveying the cause of the RACH transmission is a serving control beam below a threshold and/or a require request for measurement report. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize well known methods of communication as taught by Deenoo into the method of the combination of Son, Jung and Yang to communicate desired and important information to improve the efficiency and effectiveness of the communication system.

10.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2016/0241322) in view of Jung et al (US 2017/0207843) in view of Yang et al (US 2015/0124724) further in view of Guo (US 2014/0177560).
Regarding claim 34, Son discloses the method stated above. Son does not disclose the combination discloses wherein said indication comprises a scheduling request. Jung discloses a method of beam tracking and beam feedback. Jung discloses, in paragraph 0305, a measurement entity (UE) determines to transmit feedback, based on timing and a criterion, and then requests resource allocation 
The combination does not disclose wherein the communication device configures an inter-cell SR trigger based on trigger values if the communication device is connected to more than one access point. 
Guo discloses a method of small cell enhancement in a wireless communication system. Paragraph 0083 discloses a method of a UE includes triggering a SR due to a buffer status report and transmitting the SR on PUCCH of a specific serving cell. Therefore, the SR is triggered in response to the BSR if and when the UE is connected to multiple access points. The SR is an inter-cell SR and is sent on the serving cell’s PUUCH. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to send the proper schedule request in the proper cell when prompted as taught by Guo in the method of the combination of Son, Jung and Yang to ensure the desired request will be received at the desired receiver at the proper time.

42 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2016/0241322) in view of Jung et al (US 2017/0207843) in view of Yang et al (US 2015/0124724) further in view of Yu et al (US 2016/0065284).
	Regarding claim 42, Son discloses the method stated above. The combination of Son, Jung and Yang does not disclose wherein a low overhead signaling status is a device in an inactive mode or an active device requiring low overhead beam maintenance. Yu discloses the communication systems shown in figures 3 and 4. Yu discloses when the preferred control beam and the preferred receiving beams are determined, the communication apparatus (such as an UE) may further perform beam maintenance by continuing to monitor some other beams. Additional reference to the beam maintenance is recited in paragraphs 0133 and 0144. This beam maintenance of the control beam is low relative to more extensive beam maintenance that is possible. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yu into the method of the combination of Son, Jung and Yang. By performing the beam maintenance as described by Yu, beams can be monitored and changes to the referred beams can be made. This will improve the efficiency and effectiveness of the system.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Texas instruments, “Preamble-Based Scheduling Request: Comparison with Other Solutions”, R1-070718, 3GPPP, pp. 1-8. Feb. 12, 2007 discloses a comparison between pre-amble based scheduling requests and alternatives .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/21/2022